
	

114 HRES 54 IH: Expressing the sense of the House of Representatives that the United States Postal Service should take all appropriate measures to restore service standards in effect as of July 1, 2012.
U.S. House of Representatives
2015-01-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 54
		IN THE HOUSE OF REPRESENTATIVES
		
			January 27, 2015
			Mr. McKinley (for himself, Mr. Tonko, Mr. Young of Alaska, Ms. Kaptur, Mr. LaMalfa, Mr. Nolan, Mr. Joyce, and Ms. Linda T. Sánchez of California) submitted the following resolution; which was referred to the Committee on Oversight and Government Reform
		
		RESOLUTION
		Expressing the sense of the House of Representatives that the United States Postal Service should
			 take all appropriate measures to restore service standards in effect as of
			 July 1, 2012.
	
	
 Whereas on January 5, 2015, the United States Postal Service has implemented lower service standards to virtually eliminate overnight delivery of first class mail and periodicals, and further delay most other mail;
 Whereas delayed mail negatively impacts businesses, hurts residents, rural communities and the economy, and drives customers away, resulting in lower revenue and worsens the Postal Service’s financial situation; and
 Whereas robust service standards implemented by the United States Postal Service are essential to providing prompt and timely delivery of all mail: online purchases, local newspapers, newsletters, bill payments, letters, invitations, packages, and medicines: Now, therefore, be it
	
 That it is the sense of the House of Representatives that the United States Postal Service should take all appropriate measures to restore service standards in effect as of July 1, 2012.
		
